Order filed May 14, 2015.




                                           In The

                       Fourteenth Court of Appeals

                                   NO. 14-15-00370-CV


                       IN RE CONNIE VASQUEZ HARRISON


                             ORIGINAL PROCEEDING
                            WRIT OF HABEAS CORPUS
                                  311th District Court
                                 Harris County, Texas
                           Trial Court Cause No. 2006-68864



                                        ORDER
       On April 29, 2015, this court ordered the issuance of a writ of habeas corpus
releasing relator Connie Vasquez Harrison from confinement pending final determination
of the relief requested in relator’s petition for writ of habeas corpus. The order stated that
the writ was returnable on May 26, 2015, at which time relator was required to appear
before this court.

       The deadline for response to relator’s petition has been extended to June 12, 2015.
Relator’s petition is set for submission without oral argument. Accordingly, this court
will inform the parties by later order should their appearance before the court be
necessary.
                                        PER CURIAM

Panel consists of Justices Jamison, Busby, and Brown.